J-S39024-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: E.U., A JUVENILE                          IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF: E.U., A JUVENILE

                                                     No. 2716 EDA 2014


              Appeal from the Dispositional Order August 27, 2014
                In the Court of Common Pleas of Lehigh County
              Juvenile Division at No(s): CP-39-JV-0000525-2014
                                JID No. 5002935


BEFORE: BOWES, J., OTT, J., and MUSMANNO, J.

MEMORANDUM BY OTT, J.:                              FILED AUGUST 21, 2015

        E.U., a minor,1 appeals from the dispositional order entered August 27,

2014, by the Lehigh County Court of Common Pleas, Juvenile Division. The

juvenile court adjudicated E.U. delinquent on charges of receiving stolen

property (“RSP”) and unauthorized use of an automobile,2 and entered a

dispositional order placing him on probation, and directing him to pay $500

in restitution.    On appeal, E.U. challenges the sufficiency of the evidence

supporting his adjudications. For the reasons that follow, we affirm.



____________________________________________


1
    E.U. was born in May of 1997.
2
    18 Pa.C.S. §§ 3925(a) and 3928, respectively.
J-S39024-15



      The facts underlying E.U.’s arrest are as follows. On the morning of

July 3, 2014, T.J. Lescher discovered that both his vehicle, a 2006 Nissan

Sentra, and his wife’s vehicle were stolen. The night before, his wife’s car

was parked in his carport, and his car was parked in front of his garage. A

few hours after the theft was reported, the police recovered the Sentra at an

apartment complex down the road. N.T., 8/27/2014, at 6-7. Lescher noted

that when the car was returned, “everything that [he] had owned that was

in the car was gone,” the passenger’s rearview mirror was broken off, and

the car had numerous dents and scratches.        Id. at 7. However, there was

no damage to the ignition or the entry lock. Id. at 10. Two days later, on

the afternoon of July 5, 2014, the Sentra was stolen again from Lescher’s

carport.

      On July 8, 2014, Bethlehem Police Detective Chad Wasserman was

working undercover with the Lehigh County Auto Theft Task Force, driving

through the city of Allentown, when, at approximately 11:30 p.m., he

located the stolen Sentra parked on 4th Street.          Detective Wasserman

recognized the vehicle because he was one of the officers who recovered it

the first time it was stolen five days earlier. Id. at 17-18. After verifying

the license plate number matched that of the stolen Sentra, Detective

Wasserman     and   his    partner   set   up   surveillance   of   the   vehicle.

Approximately 30 minutes later, the car pulled away. The officers followed

the vehicle until it stopped at a house “maybe a quarter block up on Oak

Street.”   Id. at 19.     At that time, the officers approached the vehicle,

                                      -2-
J-S39024-15



announced they were police officers, and removed E.U. from the driver’s

seat. There were no other individuals in the car. E.U., who did not have a

driver’s license, was operating the vehicle with a key.

        E.U. was then transported to the police station, where, after consulting

with his mother, he waived his Miranda3 rights and agreed to speak with

the police. E.U. told Detective Wasserman that he had been driving the car

for three days, and “he had gotten the car from a friend of his.” Id. at 21.

However, when the detective asked who the friend was, E.U. refused to

answer. Rather, “[h]e said he didn’t want to be a snitch and that he was

going to take the hit for this vehicle.” Id.

        On August 7, 2014, a juvenile petition was filed against E.U. charging

him with RSP, unauthorized use of a vehicle, and drivers required to be

licensed.4 An adjudication hearing was held on August 27, 2014, at which

time the juvenile court determined, beyond a reasonable doubt, that E.U.

had committed the delinquent acts of RSP and unauthorized use of a

vehicle.5 The matter proceeded immediately to a dispositional hearing. At

the conclusion of the hearing, the juvenile court adjudicated E.U. delinquent

____________________________________________


3
    Miranda v. Arizona, 384 U.S. 436 (1966).
4
    75 Pa.C.S. § 1501(a).
5
  At the beginning of the adjudication hearing, E.U. stipulated to the fact
that he was driving without a license.       See N.T., 8/27/2014, at 3.
Accordingly, that summary charge is not disputed on appeal.



                                           -3-
J-S39024-15



on the aforementioned charges, and placed him on probation.         The court

also directed E.W. to pay restitution in the amount of $500, and to have no

contact with the victim or the victim’s family. This timely appeal followed.6

       On appeal, E.U. challenges the sufficiency of the evidence.     As with

any sufficiency claim, our review of an adjudication of delinquency is well-

settled:

       When a juvenile is charged with an act that would constitute a
       crime if committed by an adult, the Commonwealth must
       establish the elements of the crime by proof beyond a
       reasonable doubt.      When considering a challenge to the
       sufficiency of the evidence following an adjudication of
       delinquency, we must review the entire record and view the
       evidence in the light most favorable to the Commonwealth.

       In determining whether the Commonwealth presented sufficient
       evidence to meet its burden of proof, the test to be applied is
       whether, viewing the evidence in the light most favorable to the
       Commonwealth, and drawing all reasonable inferences
       therefrom, there is sufficient evidence to find every element of
       the crime charged. The Commonwealth may sustain its burden
       of proving every element of the crime beyond a reasonable
       doubt by wholly circumstantial evidence.

       The facts and circumstances established by the Commonwealth
       need not be absolutely incompatible with a defendant’s
       innocence. Questions of doubt are for the hearing judge, unless
       the evidence is so weak that, as a matter of law, no probability
       of fact can be drawn from the combined circumstances
       established by the Commonwealth.

____________________________________________


6
  On September 21, 2014, the juvenile court ordered E.U. to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
E.U. complied with the court’s directive and filed a concise statement on
October 3, 2014.




                                           -4-
J-S39024-15



In re V.C., 66 A.3d 341, 348-349, (Pa. Super. 2013) (quotation omitted),

appeal denied, 80 A.3d 778 (Pa. 2013).

      Here, E.U. was adjudicated delinquent on charges of RSP and

unauthorized use of a vehicle. The crime of RSP is defined in Section 3925

of the Crimes Code as follows:

      A person is guilty of theft if he intentionally receives, retains, or
      disposes of movable property of another knowing that it has
      been stolen, or believing that it has probably been stolen, unless
      the property is received, retained, or disposed with intent to
      restore it to the owner.

18 Pa.C.S. § 3925.     Further, a juvenile may be adjudicated delinquent on

the charge of unauthorized use of a vehicle if he “operates the automobile …

of another without consent of the owner.” 18 Pa.C.S. § 3928.

      Because E.U.’s argument focuses on the mens rea element of the

crimes, we note it is well-settled that the Commonwealth may establish

mens rea by circumstantial evidence.        Commonwealth v. Newton, 994

A.2d 1127, 1132 (Pa. Super. 2010), appeal denied, 8 A.3d 898 (Pa. 2010).

      “Often, intent cannot be proven directly but must be inferred
      from examination of the facts and circumstances of the case.”
      “When examining the totality of the circumstances to determine
      if there is sufficient evidence from which a jury could infer the
      requisite mens rea, we must, as with any sufficiency analysis,
      examine all record evidence and all reasonable inferences
      therefrom.” In conducting our assessment, we stress again that
      we must view the evidence in the light most favorable to the
      Commonwealth as the verdict winner. The trier of fact, while
      passing upon the credibility of witnesses and the weight of the
      proof, is free to believe all, part, or none of the evidence.

Id. (internal citations omitted).



                                      -5-
J-S39024-15



     With respect to the crime of RSP, “it is clear that it is designed to

criminalize situations where the defendant does not know for certain that the

goods are stolen, but nevertheless has: (1) considered the possibility that

the goods are stolen and (2) concluded that the answer is at the very least,

‘probably.’” Id. “[T]he defendant must, at a minimum, harbor the personal

belief that the item is probably stolen.” Id. (footnote omitted). The intent

element is more relaxed with respect to the crime of unauthorized use of an

automobile, because the Commonwealth must only establish the defendant

was reckless “with respect to the              owner’s lack of consent to the

[defendant’s] operation of the vehicle.”        Commonwealth v. Dunlap, 505

A.2d 255, 257 (Pa. Super. 1985).

     Further, it is well-settled that:

     A permissible inference of guilty knowledge may be drawn from
     the unexplained possession of recently stolen goods ….
     However, the mere possession of stolen property is insufficient
     to permit an inference of guilty knowledge; there must be
     additional evidence, circumstantial or direct, which would
     indicate that the defendant knew or had reason to know that the
     property was stolen.

Commonwealth v. Matthews, 632 A.2d 570, 572 (Pa. Super. 1993).

Other factors which this Court has found relevant in determining whether a

defendant possessed the requisite mens rea include the defendant’s flight

from the police when stopped and the condition of the stolen property, such

as, in the case of a stolen automobile, whether the vehicle has a broken

steering column or is being operated without a key. See Commonwealth



                                         -6-
J-S39024-15



v. Carson, 592 A.2d 1318, 1321 (Pa. Super. 1991), appeal denied, 600

A.2d 533 (Pa. 1991).

      In the present case, E.U. contends the evidence presented during his

adjudication hearing established only his mere possession of a recently

stolen vehicle.     He emphasizes (1) there was no damage to the vehicle

which would support an inference that he knew car had been stolen; (2) he

was using a key to drive the car; (3) the owner of the car saw suspicious

individuals, neither of whom was E.U., in the vicinity of his home near the

time it was stolen; and (4) E.U. did not flee or resist arrest when the police

approached him, and was driving the car only a few blocks from where it

was stolen.       E.U.’s Brief at 13-15.    E.U. cites this Court’s decision in

Matthews, supra, for support.

      In Matthews, supra, the appellant was convicted of RSP after he was

stopped by police driving a stolen car only three days after the car was

stolen. Matthews, supra, 632 A.2d at 571. The appellant told police he

had rented the car from an acquaintance in exchange for cocaine, so that he

could drive to a plumbing job. Although he provided the name of the person

who rented him the car, and the plumbing client, the appellant did not

present any witnesses at trial.     Further, the vehicle “showed no physical

manifestations of theft, such as signs of forced entry, broken ignition system

or obliterated vehicle identification number.” Id. at 572.




                                      -7-
J-S39024-15



      On appeal, a panel of this Court vacated the judgment of sentence

after concluding there was insufficient evidence of the appellant’s “guilty

knowledge.” The panel opined:

      [T]he evidence presented by the Commonwealth was insufficient
      to establish that appellant knew or had reason to believe that
      the vehicle in question had been stolen. Appellant was
      cooperative with the police; the car showed no physical signs
      that it had been stolen; and, appellant offered an explanation for
      his possession of the vehicle at trial which was consistent with
      his statement to police at the time of his arrest.

Id. at 573. See also Commonwealth v. Henderson, 304 A.2d 154 (Pa.

1973) (holding appellant’s conviction of RSP not supported by evidence

when appellant was stopped driving car that had been stolen three weeks

earlier; appellant provided detailed explanation that was not contradicted by

the Commonwealth as to how he came to drive the vehicle).           Similarly,

here, E.U. asserts the evidence did not establish the mens rea necessary to

support either of his convictions.

      However, after considering all the evidence presented during the

adjudication hearing, the juvenile court concluded that E.U. knew the car he

was driving was stolen or believed it was probably stolen. First, the court

noted that E.U., who did not have a driver’s license, “was found in

possession of the victim’s vehicle three days after it was stolen.” Juvenile

Court Opinion, 11/3/2014, at 4.      Moreover, the court emphasized E.U.

admitted to police he had the car for three days, which corresponded to the

date of the theft. Although E.U. claimed to have received the vehicle from a

friend, he refused to name the friend, but rather, told the police “he didn’t

                                     -8-
J-S39024-15



want to be a snitch and that he was going to take the hit for this vehicle.”

N.T., 8/27/2014, at 21. The juvenile court found E.U.’s refusal to name the

friend from whom he borrowed the car to be evidence of his guilty

knowledge. The court opined:

       [E.U.’s] unwillingness to name his “friend” leads to the
       conclusion that either there was no friend, or he is protecting
       that individual due to his knowledge that the vehicle was stolen.
       Why else would he take the “hit” rather than be labeled a
       “snitch”? Human nature dictates that if his possession of the
       vehicle was innocent, he would readily name the person who
       loaned him the vehicle for three days. [E.U.] did not merely
       drive the vehicle around the block, but maintained possession of
       a vehicle which he knew belonged to someone else for three
       days. It defies logic that he did not have reason to believe it
       was stolen.

Juvenile Court Opinion, 11/3/2014, at 5.

       We detect no basis to disturb the ruling of the juvenile court. The fact

that (1) the vehicle contained no outward signs that it had been stolen and

was being operated by a key, and (2) E.U. did not flee when stopped by

police,7 while relevant, are not dispositive.    We agree with the analysis of
____________________________________________


7
  We note that while E.U. did not flee when the police approached him, the
circumstances of this case are much different from those where the
defendant affirmatively engaged a police officer who was investigating the
vehicle. See Dunlap, supra, 505 A.2d at 257-258 (finding defendant’s
behavior “inconsistent with the mens rea of ‘guilty knowledge;’” “[t]he most
important circumstance present in this case, however, is the fact that after
parking the car and remaining away from it for 10 or 15 minutes, appellant
voluntarily returned to it despite the fact that it was surrounded by both
civilians and uniformed police officers, asked the police what was the matter,
and freely admitted to having driven the automobile.”); Commonwealth v.
Williams, 425 A.2d 795, 797 (Pa. Super. 1981) (finding insufficient
evidence of mens rea when defendant stopped to ask police for directions;
(Footnote Continued Next Page)


                                           -9-
J-S39024-15



the juvenile court that the most damning evidence concerning E.U.’s mental

state was his own statement to police.              Although he did provide an

“explanation” for his possession of the vehicle, stating “he had gotten the

car from a friend of his,”8 he failed to provide any details that might make

his story more believable.           Compare Matthews, supra.        Indeed, the

juvenile court, sitting as fact finder, doubted the veracity of his story.

           Further, we agree with the court that E.U.’s refusal to name the friend

because “he didn’t want to be a snitch”9 and his resignation to “take the hit

for this vehicle,”10 also support a finding that E.U. knew or believed the

vehicle was probably stolen. E.U. attempts to undermine the significance of

his own words by emphasizing that “[i]t was just as reasonable to infer, that

once [E.U.] knew the vehicle was stolen, he weighed the pros and cons of

identifying the individual who allowed him to use the vehicle and decided

that the consequences of violating the code of the neighborhood or getting

another individual in trouble outweighed the consequences of being charged

as a Juvenile.” E.U.’s Brief at 15. Nevertheless, we remind E.U., that, as an
                       _______________________
(Footnote Continued)

“[n]ormally, a person in possession of a stolen vehicle does not stop to ask
the police for directions.”), disapproved of in Commonwealth v. Hogan,
468 A.2d 493 (Pa. Super. 1983).
8
    N.T., 8/27/2014, at 21.
9
    Id.
10
     Id.




                                           - 10 -
J-S39024-15



appellate court, we must view the evidence in the light most favorable to the

Commonwealth. In re V.C., supra. Moreover, the facts, as proven by the

Commonwealth, “need not be absolutely incompatible with a defendant’s

innocence[,] and “[q]uestions of doubt are for the hearing judge.” Id. See

also Newton, supra. Here, the juvenile court found the facts surrounding

E.U.’s possession of the stolen vehicle, coupled with his statement to police,

established that he knew the vehicle was probably stolen. Because we find

no error or abuse of discretion on the part of the juvenile court, we affirm

the dispositional order on appeal.11

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/21/2015

____________________________________________


11
  We note that E.U.’s argument focuses on the crime of RSP. Since we have
concluded that the evidence was sufficient to establish E.U. knew the car
was probably stolen, we, likewise, conclude the evidence was sufficient to
demonstrate E.U. was reckless with respect to the owner’s lack of consent.
See Commonwealth v. Hogan, 468 A.2d 493, 496 (Pa. Super. 1983)
(holding that, with respect to the crime of unauthorized use of an
automobile, “[a]n inference of guilty knowledge… may be drawn from the
unexplained possession of recently stolen goods.”).




                                          - 11 -
J-S39024-15




              - 12 -